UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

FERNANDO BUSTILLO,                                   )
                                                     )
            Plaintiff,                               )
                                                     )
                v.                                   )       Civil Action No. 13-1283 (RBW)
                                                     )
                                                     )
UNITED STATES DEPARTMENT OF                          )
OF JUSTICE et al.,                                   )
                                                     )
            Defendants.                              )
                                                     )

                                 MEMORANDUM OPINION

       The plaintiff is a federal prisoner at the United States Penitentiary in Terre Haute, Indiana

(“USP Terre Haute”). He challenges the Bureau of Prisons’ (“BOP”) responses to his requests

for information under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 (2012). What

remains of this case concerns the plaintiff’s request for the name of the guard who admitted him

to USP Terre Haute on July 23, 2012. See Mar. 23, 2015 Mem. Op. and Order at 7-8, ECF No.

22 (finding genuine dispute raised as to the BOP’s interpretation of FOIA Request Number

2013-05919). The BOP has reprocessed that request and has moved for summary judgment

under Rule 56 of the Federal Rules of Civil Procedure. See Defendants’ Motion for Summary

Judgment, ECF No. 24. As explained below, the BOP’s release of the requested information

entitles it to summary judgment on the remaining issue in this case.

       In a letter dated May 14, 2015, the BOP informed the plaintiff that in accordance with the

Court’s March 23 ruling, it “conducted a search for documents containing the names of the staff

assigned to receiving and admitting newly arrived inmates at USP Terre Haute on July 23,

2012.” Second Declaration of Kara Christenson (“Second Christenson Decl.”), Attachment



                                                 1
(“Att.”) C, ECF No. 24-2 (“May 14, 2015 letter”). The BOP released five pages of information,

id., which “consist[ed] of a one-page Intake Screening Form, a one-page Unit Admission and

Orientation Program Checklist, two-pages of Acknowledgment of Inmate Forms, Part 1& 2 and

Part 3& 4, and a one-page Basic Safety Regulations Form.” Christenson Decl. ¶ 19. All but the

intake form were released in their entirety. Id. The BOP redacted information from the one-

page intake form under FOIA exemption 7(F), codified in 5 U.S.C. § 552(b), but it informed the

plaintiff that he could view that document in its entirety “pursuant to the local access procedures

described in Program Statement 1351.05, Release of Information.” May 14, 2015 letter at 2.

The BOP further disclosed, “as a matter of agency discretion,” two “names of the staff assigned

to the USP Receiving and Discharge Unit responsible for processing incoming inmates at USP

Terre Haute on July 23, 2012,” id., which the Court finds was the very information the plaintiff

had requested.

       The plaintiff contends that a genuine issue exists nonetheless because he “is entitled to

know the complete name of the abusive guard that admitted him to administrative detention.”

Plaintiff’s Statement of Disputed Material Facts ¶ 4, ECF No. 36. But, as the defendants

correctly point out, the instant FOIA request does not seek information about administrative

detention. See Defendants’ Reply in Support of Defendants’ Second Motion for Summary

Judgment (“Defs.’ Reply”) at 3, ECF No. 38. And, while not probative of the issue at hand, the

defendants have pointed to documents in the supplemental record showing that the plaintiff “was

never placed in administrative segregation on July 23, 2012.” Id.; Second Christenson Decl.,

Att. B (“Inmate History Quarters”). Rather, the defendants note that the plaintiff was “placed

into Disciplinary Segregation [on] August 19, 2012.” Defs.’ Reply at 4, n.4. Any request for

records pertaining to that placement, however, is beyond the scope of this litigation.



                                                 2
       For the foregoing reasons, the Court finds that the defendants have now fully complied

with their disclosure obligations under the FOIA and are entitled to judgment as a matter of law. 1



                                             _______s/______________
                                             Reggie B. Walton
DATE: March 15, 2016                         United States District Judge




1
    A separate Order accompanies this Memorandum Opinion.



                                                 3